Citation Nr: 0330024	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disability, to include synovitis of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

3.  Entitlement to service connection for a low back 
disability, claimed as sciatica.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a decision dated December 4, 2002, the Board declined to 
reopen the veteran's previously denied claims of service 
connection for a right leg disability (to include right knee 
synovitis) and hearing loss, and denied entitlement to 
service connection for a low back disability, claimed as 
sciatica.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In February 2003, counsel for VA filed an unopposed 
motion for remand and requested a stay of proceedings pending 
a ruling on the motion.  The Court granted the motion and 
vacated the Board's decision by Order in March 2003.  The 
case was remanded for further development, readjudication and 
disposition in accordance with the Court's Order.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

The Veterans Claims Assistance Act of 2000

The Court's Order of March 2003 in essence adopted the 
Secretary's Motion for Remand, which determined that the 
Board's decision of December 2002 did not contain adequate 
reasons and bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107].  The Secretary's Motion 
disagreed with the Board's analysis that documents in the 
claims file satisfied the notice requirements of the VCAA, in 
particular, the requirement that the notice indicate which 
portion of any information or evidence necessary to 
substantiate the claim would be provided by the claimant and 
which portion must be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [when VA receives 
substantially complete application for benefits, it has an 
obligation to notify claimant of any information and medical 
or lay evidence necessary to substantiate the claim].  In 
essence, the Joint Motion, as adopted by the Court, found 
that the notice requirements of the VCAA had not been 
satisfied.

In this case, the record does not show that the veteran was 
given notice of the division of responsibilities between him 
and the VA in obtaining evidence necessary to substantiate 
his claims.  See Quartuccio, supra.  It would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction (AOJ) because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.

The Board further notes that more recent judicial precedent 
has addressed the notification requirements of the VCAA.  
Specifically, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (the PVA case), the Federal Circuit invalidated the 
30 day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found in the PVA case that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.
Thus, since this case is being remanded, the AOJ must inform 
the veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Additional medical evidence - hearing loss claim

The Board further observes that additional medical evidence 
may be available and is relevant to the veteran's hearing 
loss claim.  The VA outpatient treatment records in the file 
indicate that the veteran had his hearing tested in September 
2001, and that a hard copy of his audiometric test results 
were in the medical record with a ". . . copy in audiology 
computer files."  As these test results are not of record, 
they must be obtained and associated with the claims file.  
The Board observes that the veteran's audiometric test 
results have a direct bearing on whether he has a hearing 
loss disability within the meaning of applicable VA 
regulations, see 38 C.F.R. § 3.385 [impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent].

VA examination for low back disability

The Board finds as well that additional medical development 
of the veteran's low back disability is required.  Questions 
revolving around the etiology of the veteran's complaints of 
low back pain remain.  Recent VA treatment records indicate 
that the veteran has low back pain, with possible right-sided 
sciatica.  These records also denote a diagnosis of 
osteoarthritis, but it is unclear whether this condition is 
part of the sciatica problem or a separate condition given 
that the sciatica notation is clearly a reference to a 
neurological symptom as opposed to an arthritic-type pain.  
It is further noted in these records that the veteran 
believes he was injured in service and that he has not been 
examined for compensation purposes, inferring that he 
believes he is entitled to a VA examination.  

The Board is of course aware that the veteran's service 
medical records are unavailable [due to a 1973 fire at the 
National Personnel Records Center].  In order to accord him 
every consideration under the VCAA's duty-to-assist 
provisions, the Board finds that he should be examined by a 
VA physician to determine the exact nature of the claimed-of 
low back disorder and whether this condition is due to 
service.  Cf. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) [the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claims on 
appeal and the evidence, if any, that VBA 
will obtain for him.

2.  VBA should contact the VA Medical 
Center in St. Louis, Missouri and request 
a copy of the veteran's September 2001 
audiometric test results.  If such 
records are available, they should be 
associated with the veteran's VA claims 
folder.  If not, the veteran and his 
attorney should be so notified.

3.  Upon completion of the above 
development, VBA should make arrangements 
for the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the low back disorder for 
which service connection is being sought.  
The veteran's VA claims folder should be 
sent to the examiner for review.  The 
examiner should determine whether the 
veteran has a low back  disability.  If a 
low back disability currently exists, the 
examiner should render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
of the low back is due to some incident, 
event, injury or disease from the 
veteran's active service.  The report the 
of examination should be associated with 
the veteran's VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issues on appeal, with consideration of 
all evidence of record, to include any 
additional statements submitted by or on 
behalf of the veteran.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his attorney 
should be provided with the supplemental 
statement of the case, and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


